CooK, J.
Upon the conclusion of the evidence introduced by the State, the prisoner requested the Court to charge: “That there is no evidence before the jury sufficient to con- ■ vict the prisoner of the murder,” which request was refused and the prisoner excepted. A verdict of guilty was rendered; motion for new trial, etc., and prisoner appealed.
So the question for our determination is presented solely upon the evidence introduced and relied upon by the State, and upon which alone we must presume the jury acted in arriving at their verdict. So we are again confronted with the difficult and serious task of deciding whether the evidence is sufficient to go or be left to the jury, upon which;, in some aspect of it, they might reasonably render a verdict of guilty. The finding of the fact at issue and the weight to be given' to the evidence upon which the finding is made, are exclusively within the province of the jury; whether there is evidence sufficient to be submitted,is a question of law to be decided by the Court (State v. White, 89 N. C., 462; State v. James, 90 N. C., 702; State v. Brackville, 106 N. C., 701; State v. Gragg, 122 N. C., 1082), and with which we now have to deal in reviewing the ruling of his Honor in the Court below.
Considering the several circumstances testified to by the witnesses, collectively, we think they established such a state of facts as warranted his Honor in submitting them as some evidence of the prisoner’s guilt. Malice is shown from the threats; motive is shown from his desire to get deceased out of the way so that he could get employment on the steamer; the killing was done at the place and in the manner indicated by his threats; his presence at the steamer on the night of the homicide is shown by the tracks, fitting, by measurement, his own, and also' by his voluntary statement that he was near by and heard the scrimmage, and heard the old man when he went overboard, thus showing an opportunity; his professing knowledge of the homicide and failing to disclose *508it until after bis arrest and imprisonment; destruction of bis trousers by burning them before arrested, and failure to explain tbe cause
Whether these circumstances formed such an unbroken chain of evidence as to carry conviction of his guilt to a moral certainty, or beyond a reasonable doubt, rested in the. judgment and conscience of the jury, over which the Court has no control. There is , .
No error.